DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed 04/08/2022 has been entered.
The amendment filed 04/08/2022 has been entered.
Applicant amended Claims 1, 2, 4, 6-7, 9, and 11-12 to overcome rejections under 35 U.S.C. 112(b) presented by the Final Rejection mailed 12/09/21 and persuasively argued that the specification is clear and is consistent with the drawings.

Status of Claims
Claims 3, 5, and 13-18 were earlier withdrawn from consideration as belonging to inventions not chosen for examination. Claims 1, 2, 4, and 6-12 were earlier examined on merits herein. 


Interview Summary
By this Office Action, Examiner withdraws grounds for rejection of Claim 1 presented during the interview conducted 04/29/22, since the examiner arguments against the amended Claim 1 were based on an examiner’ mistake.

Election/Restrictions
Claim 1 is found allowable. The restriction requirement between different species, as set forth in the Office action mailed on 04/16/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 3, 5, and 13 is withdrawn from further consideration because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141. 
However, Claims 14-18 do not have allowable limitations of Claim 1 and they are cancelled by the Examiner’ Amendment.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 14-18 are cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitation of Claim 1, including such limitations as:  “a plurality of first insulating layers provided over the second region laminated in the second direction alternately with fifth parts of the plurality of first interlayer insulating layers that separate from all second parts of the plurality of first word line layers in a third direction” and: “each of the plurality of first insulating layers has a side surface in the first direction attached to a first part of a corresponding first word line layer, and each of the plurality of first insulating layers has a side surface in the third direction abutting the second insulating layer”, in combination with other limitations of Claim 1.
Re Claims 2-13: Claims 2-13 are allowed due to dependency on Claim 1.

The prior arts of record include: Toyama (US 2017/0179152), Lu et al. (US 2019/0067314), Noguchi et al. (US 2017/0309634), Baba et al. (US 2017/0213845).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/04/22